
	

114 HR 964 IH: Working Parent Support Act of 2015
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 964
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. Pascrell (for himself, Mr. Cartwright, and Ms. Linda T. Sánchez of California) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an above-the-line deduction for child care
			 expenses, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Working Parent Support Act of 2015. 2.Above-the-line deduction for child care expenses (a)In generalPart VII of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended—
 (1)by redesignating section 224 as section 225, and (2)by inserting after section 223 the following new section:
					
						224.Child care deduction
 (a)Allowance of deductionIn the case of an individual for which there are 1 or more qualifying children with respect to such individual for the taxable year, there shall be allowed as a deduction an amount equal to the employment-related expenses paid by such individual during the taxable year.
							(b)Dollar limitations
 (1)In generalThe amount allowed as a deduction under subsection (a) with respect to the taxpayer for any taxable year shall not exceed—
 (A)$7,000, if there is 1 qualifying child with respect to the taxpayer for such taxable year, or (B)$14,000, if there are 2 or more qualifying children with respect to the taxpayer for such taxable year.
 (2)Adjustment for inflationIn the case of a taxable year beginning after 2015, each of the dollar amounts in paragraph (1) shall be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which such taxable year begins, determined by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof.
									If any amount as adjusted under the preceding sentence is not a multiple of $100, such amount shall
 be rounded to the next highest multiple of $100.(c)Definitions and special rulesFor purposes of this section— (1)Qualifying childThe term qualifying child means a dependent of the taxpayer (as defined in section 152(a)(1))—
 (A)who has not attained age 13, or (B)who is physically or mentally incapable of caring for himself or herself.
 (2)Employment-related expensesThe term employment-related expenses has the meaning given such term by section 21(b)(2), applied as if the terms qualifying child and qualifying children, within the meaning of this section, were substituted for the terms qualifying individual and qualifying individuals, respectively. (3)Special rulesRules similar to the rules of paragraphs (1), (2), (3), (4), (5), (6), (9), and (10) of section 21(e) shall apply.
								(d)Denial of double benefit
 (1)In generalNo deduction shall be allowed under this section for any expense with respect to which a credit is claimed by the taxpayer under section 21.
 (2)Coordination ruleFor coordination with a dependent care assistance program, see section 129(e)(7).. (b)Deduction allowed above the lineSubsection (a) of section 62 of the Internal Revenue Code of 1986 is amended by inserting after paragraph (21) the following new paragraph:
				
 (22)Child care deductionThe deduction allowed by section 224.. (c)Conforming amendmentSubsection (e) of section 213 of the Internal Revenue Code of 1986 is amended by inserting , or as a deduction under section 224, after section 21.
 (d)Clerical amendmentThe table of sections for part VII of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by striking the item relating to section 224 and by inserting the following new items:
				
					
						Sec. 224. Child care deduction.
						Sec. 225. Cross reference..
 (e)Effective dateThe amendments made by this section shall apply to expenses paid or incurred in taxable years beginning after December 31, 2014.
			
